United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 03-3670
                                 ___________

Robert D. Holloway,                     *
                                        *
              Appellant,                *
                                        *
       v.                               *
                                        *
Arkansas State Board of Architects;     *
John D. Harris, individually and in his *
official capacity as director of the    *
Arkansas State Board of Architects;     *   Appeal from the United States
Blake Dunn, individually and in his     *   District Court for the
official capacity as a member of the    *   Eastern District of Arkansas.
Arkansas State Board of Architects;     *
Steve Miller, individually and in his   *
official capacity as a member of the    *   [UNPUBLISHED]
Arkansas State Board of Architects;     *
Beth Leake, individually and in her     *
official capacity as a member of the    *
Arkansas State Board of Architects;     *
Larry Black, individually and in his    *
official capacity as a member of the    *
Arkansas State Board of Architects;     *
Cora Bradshaw, individually and in her *
official capacity as a member of the    *
Arkansas State Board of Architects;     *
Eugene Levy, individually and in his    *
official capacity as a member of the    *
Arkansas State Board of Architects;     *
Larry McGowan, individually and in      *
his official capacity as a member of    *
the Arkansas State Board of Architects; *
Jeff Shannon, in his official capacity  *
as a member of the Arkansas State         *
Board of Architects; Larry Jegley, in     *
his official capacity as prosecuting      *
attorney for Pulaski County, Arkansas     *
and the Sixth Judicial District on        *
behalf of himself and other similarly     *
situated persons; Mike Beebe, in his      *
official capacity as Attorney General     *
for the State of Arkansas Defendants,     *
                                          *
             Appellees.                   *

                                    ___________

                              Submitted: June 16, 2005
                                 Filed: June 27, 2006
                                  ___________

Before MELLOY, HANSEN, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

       Robert D. Holloway brought a 42 U.S.C. § 1983 action in which he claimed that
the Arkansas statutes defining the practices of architecture and engineering are
unconstitutionally vague, and that the Arkansas State Board of Architects (ASBA)
violated his due process rights when it enforced the statutes against him. He filed the
complaint after the Arkansas Supreme Court had affirmed the ASBA’s enforcement
action against Holloway; as relevant to this appeal, the Arkansas Supreme Court
rejected Holloway’s argument that the statutes are unconstitutionally vague and
violated his due process rights as applied to him. See Holloway v. Ark. State Bd. of
Architects, 101 S.W.3d 805, 808-12 (Ark. 2003). The district court1 dismissed the


      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas.

                                         -2-
instant section 1983 action as barred by the Rooker-Feldman2 doctrine, and we
affirmed. See Holloway v. Ark. State Bd. of Architects, 103 Fed. Appx. 76, 76-77
(8th Cir. 2004) (unpublished per curiam). The case is before us again upon remand
from the Supreme Court for further consideration in light of Exxon Mobil Corp. v.
Saudi Basic Indus. Corp., 544 U.S. 280 (2005). See Holloway v. Arkansas State Bd.
of Architects, 544 U.S. 957 (2005). After careful consideration of Exxon Mobil and
the parties’ supplemental briefs, we once again affirm.

        Regardless whether the Rooker-Feldman doctrine applies in this case,
Holloway’s action cannot survive application of Arkansas’s issue-preclusion rules,
because the Arkansas Supreme Court in Holloway v. Ark. State Bd. of Architects
specifically considered and rejected the very arguments upon which the instant section
1983 action is premised. See Exxon Mobil Corp., 544 U.S. at 293 (disposition of
federal action, once state-court adjudication is complete, is governed by preclusion
law, and federal court must give same preclusive effect to state-court judgment as
another court of that state would give); Johnson v. Union Pac. R. R., 104 S.W.3d 745,
750 (Ark. 2003) (collateral estoppel or issue preclusion bars relitigation of issues of
law and fact previously litigated by a party; “elements of collateral estoppel are: (1)
the issue sought to be precluded must be the same as that involved in the prior
litigation; (2) the issue must have been actually litigated; (3) it must have been
determined by a valid and final judgment; and (4) the determination must have been
essential to the judgment”; mutuality of parties is not required). Although Holloway
argues that Count V of his action is not barred because it seeks prospective relief,
collateral estoppel applies nonetheless, because his claim is still premised on an
assertion that the Arkansas statutes are unconstitutionally vague, an issue that was
resolved against him by the Arkansas Supreme Court.




      2
      See Rooker v. Fid. Trust Co., 263 U.S. 413 (1923); D. C. Court of Appeals v.
Feldman, 460 U.S. 462 (1983).

                                         -3-
Accordingly, we affirm.
               ______________________________




                            -4-